Case 4:19-cr-O0069-WTM-CLR Document 225 Filed 05/27/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. CR419-069

Vv.

)
)
)
)
JUAN MARTINEZ, )
)
Defendant. )

)

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation {Doc. 215), to which objections have been filed
by Defendant (Doc. 217) and by the Government (Doc. 218; Doc.
219), and the Magistrate Judge’s Supplemental Report and
Recommendation (Doc. 221). Magistrate Judge Ray recommends
denying Defendant’s Motion to Dismiss (Doc. 178) and granting in
part and denying in part Defendant’s Motion to Suppress (Doc.
175). After a careful de novo review of the record, the Court
OVERRULES Defendant’s objections (Doc. 217) and SUSTAINS IN PART
and OVERRULES IN PART the Government’s objections (Docs. 218,
219).

The Court will first address Defendant’s objections. In his
first objection, Defendant takes issue with the Magistrate
Judge’s finding that Defendant waived his Fifth Amendment
privilege against the use of his immunized statements before a

grand jury. (Doc. 217 at 1.) Defendant contends that dismissal
Case 4:19-cr-00069-WTM-CLR Document 225 Filed 05/27/20 Page 2 of 7

of the indictment is possible absent a Kastigar hearing. The

Court finds that United States v. Schwartz, 541 F.3d 1331, 1357

 

(llth Cir. 2008), speaks to this point. The Eleventh Circuit
stated in Schwartz that because a defendant is not present at
his own grand jury hearing to object to the Government’s
testimony, “the only way for a criminal defendant to challenge
an indictment on the ground that the Government obtained it in
violation of his Fifth Amendment privilege against self-
incrimination is via a Kastigar hearing.” Thus, while dismissing
the indictment is the remedy for such a _ violation, the
Magistrate Judge is correct that the violation is uncovered and
challenged through a Kastigar hearing.

Additionally, the Court is not persuaded that any
differences between the language in the proffer here and the
agreement in Schwartz makes any material difference. Defendant
argues that the proffer agreement at issue here fails to use the
words “grand jury” and “waiver” and that the language in the
proffer agreement proscribes the definition of “derivative use”
more narrowly than the derivative use permitted in the proffer
agreement in Schwartz. (Doc. 217 at 3-4.) However, the agreement
in Schwartz did not use the word “grand jury” either. Moreover,
the proffer agreement provides that Defendant “understands and
agrees that the government is free to make full derivative use

of his proffer in developing evidence against [him] . . . and
Case 4:19-cr-O0069-WTM-CLR Document 225 Filed 05/27/20 Page 3 of 7

that therefore no Kastigar hearing shall ever be necessary.” As
discussed above, the intent and design of a Kastigar hearing is
to determine “if the Government has introduced testimony before
the grand jury, or plans to introduce testimony at trial, that
violates the defendant's immunity and Fifth Amendment privilege
against self—incrimination.” Schwartz, 541 F.3d at 1356. By
agreeing that the Government may make derivative use of his
statements to develop evidence against him and that a Kastigar
hearing would not be necessary, Defendant agreed that the
Government would not need to prove that the evidence used

against him came from independent sources rather than

Defendant’s proffer. Thus, Defendant’s first objection is
OVERRULED.
In his second objection, Defendant objects to the

Magistrate Judge’s recommendation that Defendant’s Motion to
Suppress should be denied to the extent that it seeks to
suppress the use of Defendant’s statements in toto or during the
grand jury proceedings. (Doc. 217 at 5-6.) Specifically,
Defendant argues that his statements were not voluntary because
they were secured by the Government in the context of
negotiating a plea. (Id.) The Government argues that this second
objection of Defendant’s has been waived. (Doc. 218 at 6.) In
the Supplemental Report and Recommendation, the Magistrate Judge

clarifies that Defendant’s voluntariness argument was explicitly
Case 4:19-cr-O0069-WTM-CLR Document 225 Filed 05/27/20 Page 4 of 7

withdrawn at the hearing on Defendant’s motion to suppress.
(Doc. 221 at 3.) In response to the Supplemental Report and
Recommendation, Defendant agrees that the arguments regarding
the use of his proffer statements under Federal Rule of Civil
Procedure 11 and Federal Rule of Evidence 410 and the Fifth
Amendment voluntariness arguments have been expressly waived.
(Doc. 222 at 1-2.) Accordingly, the Court finds that these
arguments have been waived and Defendant’s second objection has
been withdrawn.

Next, both the Government and Defendant take issue with the
Magistrate Judge’s treatment of the definition of “case in
chief.” The Government objects to the Magistrate Judge’s finding
that the parties did not present a definitive understanding of
what constitutes the Government’s “case in chief.” (Doc. 219 at
4.) The Government argues that it offered “multiple sources” for
a definition of “case in chief” including Black’s Law Dictionary
and a case from the United States District Court for the
District of New Mexico. (Id.) Defendant objects to _ the
Magistrate Judge’s “characterization of Schwartz as treating the
‘case-in-chief as distinct from any presentation to the grand
jury.” (Doc. 217 at 4, n.1.) Accordingly, the Court finds all
above objections to be without merit.

As to the Government’s objection, the Magistrate Judge

properly noted that both the Government and Defendant disagree
Case 4:19-cr-O0069-WTM-CLR Document 225 Filed 05/27/20 Page 5 of 7

on the definition of “case-in-chief” and observed that neither
party offered a binding interpretation or definition of such
term. As to the Defendant’s objection, the Court finds that
Magistrate Judge did not err in noting that the Eleventh Circuit
treated the case-in-chief as distinct from presentation to the
grand jury in Schwartz. Moreover, even if such an interpretation
was in error, it has no effect on the Magistrate Judge’s
recommendation. The Magistrate Judge did not’ base his
recommendation on finding that “case-in-chief” excludes
presentation to a grand jury and only concerns presentation of
evidence at trial, but instead based his recommendation on a
different provision of the immunity agreement, e.g. that
Defendant waived his right to challenge the presentation of his
statements to a grand jury via a Kastigar hearing, like the
Eleventh Circuit did in Schwartz. 541 F.3d at 1357 (finding that
the defendant waived his right to a Kastigar hearing, and,
therefore, waived his right to challenge the Government’s use of
his statements before the grand jury). Accordingly, the
Government’s objections and Defendant’s objections as to the
Magistrate Judge’s treatment of “case-in-chief” are OVERRULED.
Finally, the Government also objects to a finding of fact
made by the Magistrate Judge. The Government contends that the
Magistrate Judge’s statement that the Government used

Defendant’s proffer statements during its grand jury
Case 4:19-cr-O0069-WTM-CLR Document 225 Filed 05/27/20 Page 6 of 7

presentation was in error because the Government has not
conceded that it did in fact use Defendant’s' proffered
statements before the grand jury. (Doc. 219 at 4.) The Court
finds this objection to be well-founded. The Magistrate Judge
states that “[d]Jespite the terms of the proffer letter, the
Government used these statements during the grand jury
proceeding against Mr. Martinez” and cites to Document 180.
(Doc. 215 at 2.) However, from this Court’s review of Document
180, which is the Government’s response to Defendant’s motion to
dismiss and motion to suppress, the Court does not see any
admission by the Government that it used Defendant’s statements
before the grand jury. Accordingly, this portion of the
Government’s objections is SUSTAINED.
CONCLUSION

For the reasons discussed above, the Court OVERRULES
Defendant’s objections (Doc. 217) and SUSTAINS IN PART and
OVERRULES IN PART the Government’s objections (Docs. 118, 119).
The Court SUSTAINS the Government’s objections as to _ the
statement of fact concerning the Government’s use of Defendant’s
statements during grand jury proceedings.

Accordingly, the report and recommendation is ADOPTED, as
modified herein, as the Court’s opinion in this case. As a
result, Defendant’s Amended Motion to Dismiss (Doc. 178) is

DENIED. Defendant’s Motion to Suppress (Doc. 175) is DENIED IN
Case 4:19-cr-O0069-WTM-CLR Document 225 Filed 05/27/20 Page 7 of 7

PART and GRANTED IN PART. To the extent Defendant’s motion to
suppress seeks to suppress the use of Defendant’s statements in
toto or during the grand jury proceedings, it is DENIED.
However, to the extent Defendant’s motion to suppress seeks to
prevent the Government from using the contents of the proffer in
its case-in-chief at trial, Defendant’s motion is GRANTED.

ve.
SO ORDERED this @7— day of May 2020.

eee

WILLIAM T. MOORE, JR.”
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
